DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1-20 remain pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-20 are directed to providing fluid resources to a customer, which is considered both an observation and evaluation and certain methods of organizing human activity.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind/mental processes). Additionally, the claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-9 are directed to an apparatus including at least a processor, claims 10-20 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (apparatus and process) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth an apparatus, configured to:
determine based on fluid resource usage data received from a fluid measurement device, an amount of a fluid resource consumed at a location associated with the fluid measurement device;
determine, based on the amount of the fluid resource consumed at the location associated with the fluid measurement device and temperature data, a regression line;
determine, based on the regression line and a forecasted temperature, an estimated fluid resource value; and
facilitate, based on the estimated fluid resource value, delivery of an amount of fluid resource to the location associated with the fluid measurement device.

The above-recited limitations set forth an arrangement where data is received to determine the amount of a fluid resource consumed and predict an amount needed.  This arrangement amounts to both an observation (receiving data) and an evaluation (comparing and analyzing data and determining a predicted need).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to the usage and need of a fluid resource by a consumer.  This arrangement amounts to managing personal behavior or relationships or interactions between people.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
	One or more processors
	One or more computer-readable media
A computing device
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0038] FIG. 6 illustrates an exemplary smart meter that may be a component of a system or for performing the disclosed methods. By way of example, smart meter 600 is similar to smart meters known in the art, such as an AMI certified smart gas meter. Smart gas meters generally have a resource feed in line and a resource feed out line. A non-smart meter may be retrofitted with smart meter 600 to enable reading and communication with a conventional meter. Alternatively, smart meter 600 may have a processor 605 embedded in it to enable all necessary functionality for a smart meter. The processor 605 can be part a computer as illustrated in FIG. 7. The processor 605 enables smart meter 600 to communicate with an external reader via communications link 610. Communication link 610 may be a hardwire link, or a wireless communication link that smart meter 600. Communication link 610 may use any form of wireless communication to include Wi-Fi, Bluetooth™, satellite connection, cellular networks or other wireless communication standard for sending and/or receiving smart meter data and/or commands. Smart meter 600 may communicate with other smart meters via either communication link 610. Smart meter 600 may, for example, be a smart gas meter that connects and communicates to a central server via another smart gas meter or a smart electric meter. Smart meter 600 may also contain the ability for obtaining temperature data for its location or in the surround area. This may include an option temperature sensor 615. Additionally or in the alternative, smart meter 600 may obtain temperature data from other sources, such as the internet, other temperature sensors, or databases via communication link 610. In various embodiments, smart meter 600 may exclude temperature sensor 615. In these embodiments, temperature data may be obtained by a computing device that receives gas usage data from smart meter 600. In various embodiments, smart meter data or readings may be transmitted by smart meter 600 without temperature data.	 

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  Independent claims 10 and 17 and the dependent claims, 2-9 and 18-20 merely represent embellishments to the abstract idea presented in the independent claims 1, 11, and 20, and do not confer eligibility on the claimed invention.  
Claims 1-9 recite an apparatus comprising: one or more processors; one or more computer-readable media storing processor-executable instructions that when executed cause the one or more processors to perform a method. These recitations amount to mere data structures as they do not positively recite any structural components of the system in the body of the claim, and therefore could merely comprise the program code or modules for performing the steps of the invention. 
A machine (type of product) is a concrete thing, consisting of parts, or of certain devices and combination of devices. This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. A claim that includes terms that imply that the invention is directed to a product, for instance by reciting “a machine comprising…”, but fails to include tangible structural elements or limitations under the broadest reasonable interpretation is not limited to a practical application, but rather wholly embraces or encompasses the concept upon which the invention is based. This is impermissible as such claim coverage would extend to every way of applying the abstract idea, law of nature or natural phenomenon. Thus, such a claim is therefore non eligible subject matter. Furthermore, Examiner notes that when the claimed invention taken as a whole is directed to a mere usage data, i.e., to only its description or expression, it is descriptive material per se and hence nonstatutory. See MPEP 2106.10(I).
Additionally, with respect to Applicant’s recitation of one or more computer-readable media storing processor-executable instructions, the specification does not disavow a signal or carrier wave as a possible interpretation of a computer readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). See MPEP 2111.01. As such, the one or more computer-readable media storing processor-executable instructions could be a signal per se and devoid of physical structure. 
Thus, claims 1-9 must be rejected under 35 US.C. § 101 as covering non-statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Alternatively or additionally, positive recitation of physical structure such as computer hardware elements would also likely overcome this rejection under 35 U.S.C. 101.


Allowable Subject Matter
5.	Claims 1-20 are found allowable over the prior art because none of the prior art made of record and not relied upon disclosed the following features of the independent claims:
determine, based on the amount of the fluid resource consumed at the location associated with the fluid measurement device and temperature data, a regression line;

determine, based on the regression line and a forecasted temperature, an estimated fluid resource value; and
facilitate, based on the estimated fluid resource value, delivery of an amount of fluid resource to the location associated with the fluid measurement device.
These claims are still rejected under 35 U.S.C. 101 as being directed to an abstract idea.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	UTILITY DATA PROCESSING SYSTEM (US 20110313964 A1) teaches a utility data processing system for processing data relating to consumption of a utility comprises: a fact memory for storage of facts relating to utility consumption received from fact sources, at least one fact source module for deriving facts from utility consumption data and adding the derived facts to the tact memory, an inference module for inferring new facts relating to utility consumption from one or more facts stored in the fact memory, and an interlace module.;
B.	BUILDING ENERGY CONSUMPTION ANALYSIS SYSTEM (US 20100286937 A1) teaches an energy analysis system provides valuable input into building energy expenditures. The system assists with obtaining a detailed view of how energy consumption occurs in a building, what steps may be taken to lower the energy footprint, and executing detailed energy consumption analyses. The analyses may include, as examples, a balance point pair analysis to determine either or both of a heating balance point and a cooling balance point, an exception rank analysis to identify specific data (e.g., energy consumption data) in specific time intervals for further review, or other analysis. The system may display the analysis results on a user interface.;
C.	Accurately accounting for sizing uncertainty in inspection (US 8483993 B2) teaches a method implemented by a processor that receives plural sets of values corresponding to plural matched pairs of anomalies from a first inspection and second inspection following the first inspection, a first portion of each pair corresponding to the first inspection and a second portion of each pair corresponding to the second inspection, the plural sets of values corresponding to wall loss information for plural locations of a fluid carrying vessel; computes first and second statistical descriptions of a respective accuracy of the first and second inspections; and computes a revised estimate of the plural sets of values based on the first and second statistical descriptions.;
D.	Controlling utility consumption (US20040024483) teaches monitoring and optimizing utility usage in an entity. Utility usage is collected for one or more utility resources in an entity. The utility usage for the entity is then aggregated. Utility utilization in the entity is monitored and utility usage of the one or more devices is selectively limited to optimize utility usage.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624